UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. February 28, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Arkansas.5% Pulaski County Public Facilities Board, MFHR (Chapelridge Project) (LOC; Regions Bank) 1.22 3/7/09 5,525,000 a 5,525,000 Colorado7.2% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.70 3/7/09 25,000,000 a 25,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (EOP Charlotte JW, LLC Project) (LOC; KBC Bank) 0.77 3/7/09 10,000,000 a 10,000,000 Colorado Educational and Cultural Facilities Authority, Student Housing Revenue (Fuller Theological Seminary Project) (LOC; Key Bank) 1.22 3/7/09 9,700,000 a 9,700,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.83 3/7/09 16,500,000 a 16,500,000 Mountain Village Housing Authority, Housing Facilities Revenue (Village Court Apartments Project) (LOC; U.S. Bank NA) 0.67 3/7/09 6,500,000 a 6,500,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.63 3/7/09 5,000,000 a 5,000,000 Delaware.6% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.90 3/7/09 6,500,000 a 6,500,000 District of Columbia3.9% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.65 3/7/09 14,655,000 a,b 14,655,000 District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Bank) 0.77 3/7/09 9,125,000 a 9,125,000 District of Columbia, Revenue (American Society of Hematology Issue) (LOC; SunTrust Bank) 0.62 3/7/09 6,600,000 a 6,600,000 Metropolitan Washington DC Airport Authority, CP (LOC; Bank of America) 0.70 5/12/09 9,000,000 9,000,000 Florida17.4% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.88 3/7/09 3,265,000 a,b 3,265,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 1.02 3/7/09 20,000,000 a 20,000,000 Broward County Housing Finance Authority, MFHR (Golf View Gardens Apartments Project) (LOC; Regions Bank) 1.02 3/7/09 8,500,000 a 8,500,000 Broward County Housing Finance Authority, SFMR (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC: FNMA and GNMA) 0.75 3/7/09 605,000 a,b 605,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.78 3/7/09 25,840,000 a,b 25,840,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,060,923 Dade County Industrial Development Authority, IDR (U.S. Holdings, Inc. Project) (LOC; SunTrust Bank) 1.27 3/7/09 375,000 a 375,000 Escambia County Housing Finance Authority, SFMR (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC: FNMA and GNMA) 0.75 3/7/09 1,225,000 a,b 1,225,000 Florida Development Finance Corporation, IDR (R.L. Smith Investments, LLC Project) (LOC; SunTrust Bank) 1.00 3/7/09 790,000 a 790,000 Florida Development Finance Corporation, IDR (Suncoast Bakeries, Inc. Project) (LOC; SunTrust Bank) 0.92 3/7/09 600,000 a 600,000 Florida Development Finance Corporation, IDR (Twin Vee PowerCats, Inc. Project) (LOC; SunTrust Bank) 0.97 3/7/09 1,720,000 a 1,720,000 Florida Finance Housing Corporation, MFHR (Falls of Venice Project) (Liquidity Facility; FNMA and LOC; FNMA) 1.02 3/7/09 3,985,000 a 3,985,000 Gainesville, Utilities System Revenue (Liquidity Facility; SunTrust Bank) 0.60 3/1/09 2,000,000 a 2,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.67 3/7/09 13,000,000 a 13,000,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Wachovia Bank) 0.94 3/7/09 4,000,000 a 4,000,000 Jacksonville Economic Development Commission, IDR (Load King Manufacturing Company Project) (LOC; SouthTrust Bank) 0.97 3/7/09 1,140,000 a 1,140,000 Lee County Housing Finance Authority, MFHR (Heron Pond Apartments) (LOC; Regions Bank) 1.02 3/7/09 5,625,000 a 5,625,000 Manatee County, IDR (Avon Cabinet Corporation Project) (LOC; Bank of America) 0.95 3/7/09 1,800,000 a 1,800,000 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (LOC; Regions Bank) 1.17 3/7/09 15,000,000 a 15,000,000 Miami-Dade County Industrial Development Authority, IDR (Futurama Project) (LOC; Regions Bank) 1.27 3/7/09 1,750,000 a 1,750,000 Miami-Dade County Industrial Development Authority, IDR (von Drehle Holdings, LLC Project) (LOC; Branch Banking and Trust Co.) 0.83 3/7/09 1,230,000 a 1,230,000 Miami-Dade County Industrial Development Authority, Revenue (Altira, Inc. Project) (LOC; SunTrust Bank) 0.92 3/7/09 1,650,000 a 1,650,000 Orange County Health Facilities Authority, Revenue (Presbyterian Retirement Communities Project) (LOC; Branch Banking and Trust Co.) 0.68 3/7/09 7,715,000 a 7,715,000 Orange County Housing Finance Authority, MFHR (Windsor Pines Project) (LOC; Bank of America) 0.99 3/7/09 1,300,000 a 1,300,000 Pinellas County Industrial Development Authority, IDR (Falcon Enterprises, Inc. Project) (LOC; SunTrust Bank) 0.97 3/7/09 1,650,000 a 1,650,000 Pinellas County Industrial Development Authority, IDR (Restorative Care of America Project) (LOC; SunTrust Bank) 0.97 3/7/09 1,430,000 a 1,430,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.95 3/7/09 3,345,000 a 3,345,000 Riveria Beach, IDR (K. Rain Manufacturing Project) (LOC; SunTrust Bank) 0.92 3/7/09 1,740,000 a 1,740,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 2.00 3/7/09 20,000,000 a 20,000,000 Georgia3.8% Conyers Housing Authority, MFHR (Towne Pointe Apartments Project) (LOC; Amsouth Bank) 2.10 3/7/09 4,000,000 a 4,000,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.73 3/7/09 19,400,000 a 19,400,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 2.25 3/3/09 10,000,000 10,000,000 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.78 3/7/09 5,700,000 a,b 5,700,000 Hawaii1.5% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 1.27 3/7/09 15,000,000 a,b 15,000,000 Illinois4.1% Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.98 8/1/09 5,000,000 5,000,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 3.50 3/7/09 19,400,000 a 19,400,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 2.00 3/7/09 10,000,000 a,c 10,000,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; Wells Fargo Bank) 0.95 3/7/09 7,370,000 a 7,370,000 Indiana3.6% Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.65 3/1/09 5,000,000 a 5,000,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.68 3/7/09 10,120,000 a,b 10,120,000 Indiana Housing and Community Development Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.70 3/7/09 21,250,000 a 21,250,000 Iowa.6% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 1.07 3/7/09 6,000,000 a 6,000,000 Kansas1.2% Junction City, GO Temporary Notes 4.50 6/1/09 7,000,000 7,012,828 Kansas Development Finance Authority, MFHR, Refunding (Chesapeake Apartments Project) (LOC; FHLB) 0.66 3/7/09 5,500,000 a 5,500,000 Louisiana.8% Ascension Parish, Revenue, CP (BASF AG) 0.50 4/8/09 5,000,000 5,000,000 Quachita Parish Industrial Development Board, IDR (Garrett Manufacturing, LLC Project) (LOC; Regions Bank) 1.22 3/7/09 3,160,000 a 3,160,000 Maryland3.0% Baltimore County, GO Notes, Refunding (Metropolitan District) 3.00 8/1/09 3,380,000 3,414,563 Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.71 3/7/09 5,115,000 a 5,115,000 Maryland Economic Development Corporation, Revenue (Todd/Allan Printing Facility) (LOC; M&T Bank) 0.92 3/7/09 330,000 a 330,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.65 3/7/09 21,390,000 a 21,390,000 Massachusetts2.6% Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Bank of America) 0.68 3/7/09 14,700,000 a 14,700,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 6/11/09 12,000,000 12,000,000 Michigan2.6% Kalamazoo Hospital Finance Authority, HR, Refunding (Bronson Methodist Hospital) (Insured; FSA) 2.65 5/15/09 1,850,000 1,850,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.70 3/7/09 25,000,000 a 25,000,000 Missouri2.4% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.45 3/17/09 16,000,000 16,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.35 4/7/09 8,000,000 8,000,000 Nebraska2.0% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.70 3/7/09 20,085,000 a,b 20,085,000 New Hampshire.4% New Hampshire Health and Education Facilities Authority, Revenue (Riverbend Issue) (LOC; TD Banknorth, N.A.) 0.60 3/7/09 4,075,000 a 4,075,000 New Jersey4.2% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 2.00 3/7/09 25,000,000 a 25,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 3/7/09 17,950,000 a 17,950,000 New York.6% New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.55 3/1/09 6,400,000 a 6,400,000 North Carolina1.0% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.70 3/7/09 10,000,000 a 10,000,000 North Dakota1.0% North Dakota Housing Finance Agency, Revenue (Housing Finance Program - Home Mortgage Finance Program) 3.00 4/14/09 9,750,000 9,755,742 Ohio4.7% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.70 3/7/09 5,055,000 a 5,055,000 Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; National City Bank) 1.05 3/7/09 2,750,000 a 2,750,000 Columbus, Sewerage System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.60 3/7/09 1,400,000 a,b 1,400,000 Columbus Regional Airport Authority, Revenue, CP (LOC; Calyon NA) 0.40 3/16/09 5,500,000 5,500,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 1.05 3/7/09 2,720,000 a 2,720,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 1.05 3/7/09 2,710,000 a 2,710,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 3.00 3/3/09 5,000,000 5,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 2.00 3/12/09 13,000,000 13,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.75 3/19/09 10,000,000 10,000,000 Oklahoma1.0% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 5/15/09 10,000,000 10,000,000 Pennsylvania11.6% Delaware County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.45 3/16/09 5,700,000 5,700,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 2.58 3/7/09 20,000,000 a 20,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.50 3/7/09 10,000,000 a 10,000,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wachovia Bank) 0.83 3/7/09 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.72 3/7/09 1,700,000 a 1,700,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.72 3/7/09 6,675,000 a 6,675,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.72 3/7/09 6,830,000 a 6,830,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.50 3/11/09 18,795,000 18,795,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (PSEG Power LLC Project) (LOC; JPMorgan Chase Bank) 0.60 3/7/09 8,500,000 a 8,500,000 Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 1.80 4/9/09 5,000,000 5,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.82 3/7/09 15,000,000 a 15,000,000 Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured: Berkshire Hathaway Assurance Corporation and Liquidity Facility; Merrill Lynch Capital Services) 0.63 3/7/09 5,000,000 a,b 5,000,000 Susquehanna County Industrial Development Authority, Revenue (Pennfield Corporation Project) (LOC; Fulton Bank) 0.75 3/7/09 3,475,000 a 3,475,000 University of Pittsburgh, Higher Education Revenue, CP 0.60 6/10/09 10,000,000 10,000,000 South Carolina.1% Richland County, GO Notes 3.75 3/2/09 1,300,000 1,300,000 Tennessee6.3% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.62 3/7/09 10,000,000 a 10,000,000 Knox County Health, Educational and Housing Facility Board, Hospital Improvement Revenue (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 0.90 3/1/09 9,300,000 a 9,300,000 Knox County Health, Educational and Housing Facility Board, Hospital Improvement Revenue (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 0.90 3/1/09 5,000,000 a 5,000,000 Municipal Energy Acquisition Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.67 3/7/09 23,890,000 a,b 23,890,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.67 3/7/09 7,865,000 a,b 7,865,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.67 3/7/09 7,950,000 a,b 7,950,000 Texas5.5% Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TBS Bank PLC) 0.65 3/2/09 2,500,000 2,500,000 Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.50 4/7/09 2,500,000 2,500,000 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Children's Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 2.10 4/28/09 9,925,000 9,925,000 Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 1.00 3/1/09 15,000,000 a 15,000,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.45 4/1/09 2,000,000 2,000,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 1.20 3/7/09 5,000,000 a 5,000,000 University of Texas, University Revenue, CP 0.45 5/20/09 19,400,000 19,400,000 Virginia1.5% Lynchburg Industrial Development Authority, HR (Centra Health) (LOC; Branch Banking and Trust Co.) 0.61 3/7/09 8,875,000 a 8,875,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 6,000,000 6,020,642 Washington1.7% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.80 3/7/09 4,060,000 a 4,060,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 1.00 3/1/09 13,500,000 a 13,500,000 Wisconsin1.0% Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 10,000,000 10,064,581 Wyoming1.5% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.70 3/7/09 15,000,000 a 15,000,000 Total Investments (cost $1,015,384,279) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $142,600,000 or 14.0% of net assets. c Purchased on a delayed delivery basis. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Money Market Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
